746 So. 2d 1140 (1999)
THERMOPLASTIC & SIGNS, INC., Appellant,
v.
METROPOLITAN DADE COUNTY, Appellee.
No. 99-731.
District Court of Appeal of Florida, Third District.
November 10, 1999.
Rehearing Denied January 6, 2000.
Brenner & Dienstag and Mark A. Dienstag, Miami, for appellant.
Robert A. Ginsburg, County Attorney, and Jeffrey P. Ehrlich, Assistant County Attorney, for appellee.
*1141 Before GODERICH, FLETCHER, and SORONDO, JJ.
FLETCHER, Judge.
The appellant, Thermoplastic & Signs, Inc., [Thermoplastic] filed a notice of appeal of a purported final order of the circuit court acting in its appellate capacity. This Court's review of the order must be sought by invoking our certiorari jurisdiction. Fla. R.App. P. 9.030(b)(2)(B). We treat the notice of appeal as a petition for writ of certiorari and dismiss the petition as untimely.
The record shows that after the circuit court appellate panel denied Thermoplastic's petition for certiorari, Thermoplastic failed to file for review of the decision within thirty days of its rendition (because the notice and filing fee were sent to the wrong place). Thermoplastic later filed with the circuit court a "Motion to Set Aside Mandate and Re-date Order," in which Thermoplastic conceded that it failed to timely file an appeal. The circuit court granted the motion, again denied Thermoplastic's petition for certiorari in language identical to the first order, and rendered a second order. Within thirty days of this second order, Thermoplastic filed its notice of appeal.
The circuit court's republication of its denial of certiorari without any change in substance from the original final order did not accomplish the circuit court's goal of providing an extension of time for filing for review. As this court has held, the mere fact that a judgment previously entered has been reentered or revised in an immaterial way does not toll the time within which review must be sought. See B.G. Leasing, Inc. v. Heider, 372 So. 2d 184 (Fla. 3d DCA 1979). The notice of appeal having been filed more than thirty days after rendition of the original final order, we lack jurisdiction over it.
Petition for writ of certiorari dismissed.